DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shobu (US 2009/0161141).
(1) regarding claim 1:
Shobu ‘141 discloses a method, comprising: 
receiving, responsive to imaging a source item having a mark indicative of rendering information, a target data (paragraph [0034]-[0035], [0038], where a barcode (interpreted as a mark) contains the target data); 

outputting a target object based on the target data and the rendering information (paragraph [0079]-[0080], where based on the data of the document the target job is outputted (printed)).

(2) regarding claim 2:
Shobu ‘141 further discloses wherein the outputting the target object includes adjusting an output for printing a target item with the target data (paragraph [0079]-[0080], where based on the data of the document the target job is outputted (printed)).

(3) regarding claim 3:
Shobu ‘141 further discloses wherein the target item is a printed target image (paragraph [0038], a barcode printed).

(4) regarding claim 4:
Shobu ‘141 further discloses wherein the target data is received while copying the source item (paragraph [0035], while scanning for copying the target data is acquired).

(5) regarding claim 7:
Shobu ‘141 further discloses wherein the mark includes a data-bearing image on the source item (paragraph [0038], where the barcode contains data within).


Shobu ‘141 further discloses wherein the rendering information includes an identification of printing mode of the source item (paragraph [0077]-[0081], where depending on the data identified from the barcode, a printing mode will be selected).

(7) regarding claim 9:
Shobu ‘141 further discloses replacing the mark with a target mark in the target data, the target mark identifying rendering information of the target object, and printing the target object including the target mark (paragraph [0105], where a new barcode is printed using the new information acquired from reading the previous mark).

(8) regarding claim 10:
Shobu ‘141 further discloses wherein the mark identifies rendering information for a region of the source item, and the outputting includes adjusting an output of area section of the target data corresponding with the region in response to the rendering information (paragraph [0035]-[0038], where the barcode can be adjusted).

(9) regarding claims 11 and 14:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(10) regarding claim 12:


(11) regarding claim 13: 
Shobu ‘141 further discloses wherein the target object is a printed target item based on the target data and the rendering information (paragraph [0038], a barcode printed).

(12) regarding claim 15:
Shobu ‘141 further discloses instructions to generate a target mark encoding target rendering information on the target object (paragraph [0054], where the barcode is generated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shobu (US 2009/0161141) in view of Tajika et al. (2006/0044342).
(1) regarding claim 5:

However, Tajika ‘342 teaches wherein the outputting the target object includes adjusting a print setting from printing in a depletion mode to printing in a full color mode (paragraph [0113], [0124], where from a low quality printing the system is adjusted to a high quality printing using full color).
Having a system of Tajika ‘342 reference and then given the well-established teaching of Shobu ‘141 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shobu ‘141 to include the limitations as taught by Tajika ‘342 because it provides an ink jet printing apparatus and an ink jet printing method which can form high quality images by coping with a variety of kinds of print mediums and minimizing a reduction in throughput, without requiring special, large-sized, large-capacity power supply and ink supply source even when densely arrayed nozzles are used (paragraph [0026]).

(2) regarding claim 6:
Shobu ‘141 discloses all the subject matter as described above except wherein adjusting the output includes enhancing image quality of a target object in response to the rendering information.
However, Tajika ‘342 teaches wherein adjusting the output includes enhancing image quality of a target object in response to the rendering information (paragraph [0113], [0124], where from a low quality printing the system is adjusted to a high quality printing using full color).
Having a system of Tajika ‘342 reference and then given the well-established teaching of Shobu ‘141 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shobu ‘141 to include the limitations as taught by Tajika ‘342 because it provides an ink jet printing apparatus and an ink jet printing method which can form high quality images by coping with a variety of kinds of print mediums and minimizing a reduction in throughput, without requiring special, large-sized, large-capacity power supply and ink supply source even when densely arrayed nozzles are used (paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675